Citation Nr: 0908868	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches secondary 
to service-connected epilepsy, grand mal.

3.  Entitlement to a rating in excess of 20 percent for 
epilepsy, grand mal.

4.  Entitlement to a compensable rating for residuals of a 
fractured right wrist to include arthritis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1972, and from November 1974 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  

In April 2007, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
the hearing is of record.

The issues of service connection for PTSD, service connection 
for headaches secondary to epilepsy, and entitlement to a 
rating in excess of 20 percent for epilepsy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Residuals of a fractured right wrist, to include 
arthritis, are currently manifest by active range of motion 
findings of dorsiflexion from 0 to 60 degrees in a June 2005 
examination and from 0 to 65 degrees in an August 2006 
examination, with no showing of palmar flexion limited in 
line with the forearm; X-ray evidence reveals post traumatic 
arthritis.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fractured right wrist, to include arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in May 2006.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

At the time the Veteran filed his claim for an increased 
rating, the Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in the May 
2006 correspondence. 

A decision from the Court has provided additional guidance 
regarding the content of the notice that is required to be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
decision, the Court stated that for an increased compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran, through his 
testimony at his RO hearing in April 2007 and his receipt of 
the July 2007 statement of the case, which provided rating 
criteria for arthritic wrists, has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  As 
such, the Board finds that the Veteran is not prejudiced 
based on this demonstrated actual knowledge.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

5215
Wrist, limitation of 
motion of:
Major
Minor

Dorsiflexion less than 
15º
10
10

Palmar flexion limited in 
line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2008)


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

          
 
38 C.F.R. § 4.71, Plate 1 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

Factual Background and Analysis

A February 2005 VA X-ray study of the right wrist showed the 
navicular bone slightly hyperdense in its proximal aspect 
with a lucency within it.  This finding was deemed consistent 
with posttraumatic osteonecrosis.

The Veteran underwent a VA examination in June 2005 during 
which he complained of some off-and-on discomfort, some 
aching in the wrist, and some tightness with certain motions.  
On examination, range of motion measured as follows: 
dorsiflexion from 0 to 60 degrees, palmar flexion from 0 to 
60 degrees, radial deviation from 0 to 15 degrees, ulnar 
deviation from 0 to 30 degrees, and pronation and supination 
within normal limits.  There was some discomfort noted at the 
extremes of range of motion, primarily overlying the radial 
aspect of the wrist.  There was no swelling or redness.  The 
examiner diagnosed an old fracture of the right navicula with 
post traumatic osteonecrosis and opined some fatigability was 
likely with chronic use.  No true flare-ups were identified. 

The Veteran underwent a VA examination in August 2006 and 
complained of some aching and occasional swelling of his 
right wrist, mainly whenever he used the right extremity and 
tried to apply pressure on the wrist.  He said that he was 
not under active treatment for this condition.  On 
examination, the examiner noted no swelling of the right 
wrist, nor was there tenderness to palpation.  range of 
motion measured as follows: dorsiflexion was from 0 to 65 
degrees, palmar flexion was from 0 to 50 degrees, ulnar 
deviation was from 0 to 40 degrees, and radial deviation was 
from 0 to 20 degrees.  Pronation and supination were 
relatively normal.  It was noted that the Veteran did not 
complain of any wrist pain during range of motion testing.  
The VA examiner diagnosed post traumatic arthritis not under 
treatment, and found no pain at the time of the examination 
and no significant flare-ups resulting in a loss of range of 
motion.  The examiner opined that this condition had only a 
minor effect on the Veteran's activities of daily living.  

April 2007 VA medical records noted the Veteran's complaint 
that he had been having pain in his right wrist that was 
worse in cold damp weather, and that the Veteran had an 
unspecified osteoarthritis associated with his wrist pain.  
An April 2007 VA X-ray study of the right wrist showed a 
persistent abnormality of the navicular with a hyperdense 
appearance to the proximal component and no sign of 
progression since a previous study.

During his April 2007 RO hearing, the Veteran testified that 
his right wrist gave him pain, especially with flare-ups 
during bad weather and excessive use.  See transcript at p. 
3.

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for residuals of a right 
wrist fracture, to include arthritis, have not been met.  
Throughout the duration of this appeal, there has been no 
competent medical evidence of the range of motion of the 
right wrist dorsiflexion being less than 15 degrees or palmar 
flexion limited in line with forearm as required for a 
compensable rating.  The VA examiner of June 2005 and the VA 
examiner of August 2006 found right wrist dorsiflexion to 60 
and 65 degrees, respectively, and palmar flexion to 60 and 50 
degrees, respectively.  Though the June 2005 examiner noted 
the possibility of some fatigability with chronic use, the 
August 2006 examiner found range of motion was not impeded by 
factors such as pain.  Consequently, a compensable rating for 
residuals of a right wrist fracture is not warranted.  See 38 
C.F.R. § 4.71a, DC 5215.

The Board also has considered whether an increased rating 
would be warranted under an alternative diagnostic code.  As 
the right wrist is considered one major joint, see 38 C.F.R. 
§ 4.45, the provisions of DC 5003 do not allow for a higher, 
or 10 percent rating in this case.  In addition, there is no 
evidence of ankylosis (DC 5214).  Consequently, a compensable 
rating for residuals of a right wrist fracture, to include 
arthritis, is not warranted.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010, 5214.  See also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The Board has carefully considered the Veteran's testimony at 
his April 2007 RO hearing.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds the Veteran's statements regarding his right wrist to 
be less persuasive than the findings reported by the VA 
examiners.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board recognizes the Veteran's statements 
concerning his pain and finds them to be of probative value.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment related to this 
service-connected disorder that would warrant an 
extraschedular evaluation.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for residuals of a 
fracture of the right wrist, to include arthritis, is denied.


REMAND

As noted above, the provisions of the VCAA are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim for service connection for PTSD in February 2005, and 
for headaches secondary to epilepsy and for entitlement to a 
higher rating for his service-connected epilepsy, by 
correspondence dated in May 2006.  

The Board also notes that, during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), held that, in rating cases, VA must notify the 
claimant of specific items to substantiate his claim.  As the 
case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice, pursuant to Vazquez-Flores, for the Veteran's claim 
for a rating in excess of 20 percent for epilepsy, grand mal.

VA outpatient treatment records dated in April 2006 and 
December 2006 revealed that the Veteran applied for and is 
now in receipt of disability benefits from the Social 
Security Administration (SSA).  The August 2006 VA 
examination, and a March 2006 VA treatment record, disclosed 
that the Veteran was on long term disability from his last 
place of employment, apparently based on his complaints of 
PTSD and seizure disorders.  There is no indication in the 
claims file that the RO ever attempted to obtain a copy of 
SSA's decision, the Veteran's SSA medical records, and any 
subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from the Manchester, New Hampshire VA Medical Center 
("VAMC"); however, as the claims file only includes records 
from that facility dated up to June 2007, any additional 
records from that facility should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
VCAA notice, under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for service connection for PTSD; as well 
as VCAA notice that includes an 
explanation of the information and 
evidence needed to substantiate his claim 
for a rating in excess of 20 percent for 
epilepsy, grand mal, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his PTSD, headaches, and epilepsy and 
whose records are not found within the 
claims file.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of these disorders from 
the Manchester, New Hampshire VAMC for the 
period from June 2007 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for PTSD, entitlement to 
service connection for headaches secondary 
to service-connected epilepsy, grand mal, 
and entitlement to a rating in excess of 
20 percent for epilepsy, grand mal, should 
be reviewed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


